Title: To George Washington from Brigadier General John Lacey, Jr., 20 February 1778
From: Lacey, John Jr.
To: Washington, George



Sir
Camp Bucks [Pa.] Febry 20th 1778

My people have taken Several persons going to Market Some of which is now Confind in my provo. three Young Fellows in perticulal, who were going to the Enemy with an entent to Stay with them, they had Meal on their Backs, which they Confess was for Market, they were flying to escape their fines in the Militia.
if your Excellency would Direct I would be glad, to try and punnish them here, as it is So far to Head Quarters that it is dificult to git the Evidences, there.
William Biles, who has been with the enemy Since they Came to Philada was taken coming to Deliver himself to the Mercy of his Country, he Says, and was Braught to My Camp. I have Sent him to Mr Wynkoops one—of the Magis[trate]s of Bucks, for a tryal. I am your Excel. obdt Sevt

John Lacey ⟨Jur⟩

